PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,799,450
Issue Date: 2020 Oct 13
Application No. 16/289,770
Filing or 371(c) Date: 1 Mar 2019
Attorney Docket No. 07373-P0001A 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION UNDER 37 CFR § 1.182” to correct the applicant and the assignee data on the subject patent filed November 2, 2020.

The petition is GRANTED to the extent indicated.

Petitioner requests correction of the applicant/assignee on the subject issued patent. Petitioner asserts that a request was filed after payment of the issue fee but before issuance of the patent. Petitioner asserts that the change of name was submitted for recordation, and has requested a certificate of correction.

With regard to the change in the assignee, 37 CFR 3.81(b) states that any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) ) and the processing fee set forth in § 1.17(i) of this chapter.

A request under 37 CFR 3.81(b) was submitted October 20, 2020, and an electronic decision granting the request was mailed on the same day. On November 17, 2020, a Certificate of Correction was issued correcting the name of the assignee from “MedCan Pharma A/S” to –NordicCan A/S--. As such, the request is GRANTED with respect to the correction of the assignee’s name by certificate of correction.

With respect to the name of the applicant, MPEP § 605.01(II) provides, in pertinent part, that  provides, in pertinent part: where a real party in interest has filed an application under 37 CFR 1.46, the applicant shall notify the Office of any change in the real party in interest no later than payment of the issue fee. The Office will treat the absence of such a notice as an indication that there has been no change in the real party in interest. See 35 U.S.C. 118 and 37 CFR 1.46(e). The use of box 3 of the Part B – Fee(s) Transmittal form, PTOL-85B will be required where the real party in interest has changed from filing of the application and the application was filed pursuant to 37 CFR 1.46. Identification of the real party in interest in box 3 of PTOL-85B will not change the applicant of record in the application. For example, where the application was filed pursuant Assignee Y would only be identified as the applicant if a proper request to change the applicant is filed pursuant to 37 CFR 1.46 no later than payment of the issue fee. Furthermore, a request to change the applicant under 37 CFR 1.46(c)(2) should not be filed after the patent has issued because such a request cannot be granted. 

(emphasis added)

No request to change or correct or update the applicant was filed prior to issuance of the patent. As such, the patent properly issued with the applicant name of record and cannot now be corrected by certificate of correction.

Therefore, the petition is DISMISSED with regard to correction of the applicant by certificate of correction.

Receipt of the petition fee of $420 is acknowledged. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

No further action will be taken with respect to this petition.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)